Citation Nr: 0923801	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 2002 to 
October 2002 with an additional two months previous active 
duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The Board notes that the Veteran, in an October 2007 
statement, appears to raise a claim of service connection for 
a bilateral wrist disorder and claims of increased ratings 
for a lumbar spine disorder, radiculopathy, and residuals of 
stress fractures of the left and right tibia shafts.  These 
matters are REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  A chronic left foot disorder was not incurred in service 
and is not causally related to service.  

2.  The Veteran's dorsal spur, which was first noticed in 
service, is not a service-connectable disability, and it did 
not cause or aggravate a left foot disorder.  


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In November 2002 and June 2006, VA sent letters to the 
Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the June 2006 notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to her claim for benefits, such as obtaining medical 
records and obtaining a specialized medical opinion.  The 
Board does not know of the existence of any outstanding 
evidence.  Thus, the Board finds the issue ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A June 2002 service treatment record reflects the Veteran's 
history of pain in the left leg, specifically in the left 
hip, the left knee, and the left foot.  The Veteran reported 
a history of chronic left foot pain for the previous year, 
and she indicated that she believed she may have sustained a 
fracture during basic training though she had never sought 
medical evaluation.  Examination of the left foot revealed no 
gross deformity, joint laxity, or pain in the lateral/medial 
alleola.  There was tenderness to palpation over the distal 
third metatarsal but no tenderness to palpation over the 
Achilles tendon.  X-ray images showed a small dorsal spur of 
os calcii but no fracture anywhere, to include the third 
metatarsal bone.  The Veteran was assessed with foot pain, 
rule out stress fracture, and was told to limit her activity.  
A bone scan was subsequently done, and the results revealed a 
grade II mid-tibial stress fracture.  The service treatment 
records do not report any additional findings or complaints 
pertaining to the left foot.  

A VA examination was conducted in November 2002.  The record 
reflects the Veteran's history of moderate left foot pain on 
the medial great toe up to the heel.  The Veteran also 
reported that she sometimes had loss of balance because her 
left foot would drop irregularly while walking.  Examination 
revealed no objective evidence of tenderness, weakness, 
instability, edema, or painful motion in the foot or ankle, 
and range of motion was within normal limits.  The examiner 
indicated that examination revealed no evidence of stress 
fracture or bony abnormality of the feet.  X-ray images 
showed bilateral calcaneal spurs at the site of the Achilles 
tendon insertion.  

Subsequent treatment records reveal the Veteran's history of 
diffuse joint pain, heel pain, and tenderness and findings of 
plantar fasciitis, Achilles tendonitis, and left calcaneal 
spur.  See, e.g., March 2003 and June 2005 VA treatment 
record; February 2006 VA X-ray report.  

Another VA examination was conducted in 2007.  The record 
reflects the Veteran's history of left foot pain after 
twisting her left foot inward during basic training.  
Examination revealed no hallux valgus, hallux rigidus, 
vascular foot abnormality, malunion or nonunion of the tarsal 
or metatarsal bone, hammertoes, flatfoot, or muscle atrophy.  
There was evidence of callosities due to abnormal weight 
bearing, swelling of the lateral malleolus, tenderness of the 
dorsal aspect of the left foot, anterior instability of the 
left ankle, and weakness and pain with motion of the ankle.  
Magnetic resonance imaging (MRI) of the left foot showed 
subcutaneous T2W hyperintensity at the heel pad secondary to 
post-traumatic fat necrosis but no evidence of displaced 
fracture deformities.  The examiner diagnosed the Veteran 
with left ankle sprain; no left foot disorder was diagnosed.  

In January 2009, the VA requested an opinion from a Veterans 
Health Administration (VHA) specialist as to whether the 
Veteran had a left foot disorder that was incurred or 
aggravated by service or that was causally related to 
service.  In February 2009, the VA received a reply from a  
VA physician who worked in orthopedic surgery.  The 
physician, who reported that he had reviewed all evidence of 
record, noted that the Veteran complained of diffuse left 
lower extremity pain, including foot pain under her third 
metatarsal, during service and that in-service radiographs 
and bone scans revealed a tibial stress fracture and a small 
dorsal spur of the os calcis.  He also noted that the in-
service radiographs and bone scans revealed no fracture in 
the left foot, "specifically in the second and third 
metatarsals where the pain was [reported] and where stress 
fractures from marching or running would likely be found.  

The physician explained that the spur was "not in and of 
itself [a] pathological finding [but was] merely [an] 
anatomic variant of the tendon-to-bone junction".  The 
examiner stated that "it can be argued that [the spur] could 
exacerbate or predispose [a person] to conditions like 
tendonitis" and he noted that the Veteran had been diagnosed 
with Achilles tendonitis and prescribed a heel pad subsequent 
to active duty.  The physician reported that spurs develop 
over many years and are not a reaction to a pathological 
process, however, and he stated that the "presence of this 
spur on a radiograph ordered for forefoot metatarsal pain 
while on active duty is an incidental finding of a normal 
variant."  The physician also found it was "less likely, 
not more than 50 percent probable, that the appellant's foot 
pain while in active duty was an early manifestation of her 
current foot pain".  He stated that the recent diagnoses of 
plantar fasciitis and Achilles tendonitis were "dissimilar" 
and had "no common association" with the in-service 
complaint of forefoot pain.  Furthermore, he noted that the 
service examinations documented the absence of heel 
tenderness, which would have existed if the spur led to the 
Achilles tendonitis from marching or other activities.  

After review of the record, the Board finds that service 
connection is not warranted.  The Board notes that the 
service medical evidence reflects the Veteran's history of 
left foot pain.  The evidence suggests that any forefoot 
condition resolved, however: the records contain no reported 
history of forefoot pain after November 2002, and the Veteran 
is not currently diagnosed with any forefoot disorder.  
Furthermore, the evidence does not suggest that the in-
service history of pain in the left forefoot is related to 
the current findings of Achilles tendonitis or plantar 
fasciitis.  There are no medical findings suggestive of such 
a link, and the fact that the service medical evidence 
reflects a negative finding as to Achilles tenderness and no 
complaints beyond the forefoot area suggests that there is no 
link.  Moreover, a VHA specialist has provided a highly 
probative opinion, which is based on a review of the record 
and supported by sound rationale, that it is less likely than 
not that the in-service complaints are associated with the 
currently diagnosed disorders.  

The Board notes that the evidence documents that a small 
dorsal spur was found during service and that it has 
persisted to the present.  A spur, standing alone, is not a 
service-connectable disorder in the absence of an associated 
malady/condition, however.  See Sanchez-Benitez v. West, 13 
Vet. App. 283, 285 (1999).  In this case, the evidence does 
not indicate that the spur is associated with any left foot 
disorder.  The service medical evidence reflects no findings 
or history of pain or other problem at the site of the dorsal 
spur, and the evidence does not suggest that the spur 
resulted in the development of the Veteran's currently 
diagnosed Achilles tendonitis and plantar fasciitis.  The 
Board notes that the VHA physician reported that "it can be 
argued that [the spur] could exacerbate or predispose [a 
person] to conditions like tendonitis".  The VHA physician 
then emphasizes that the service examinations documented the 
absence of heel tenderness which would have existed if the 
spur led to the Achilles tendonitis from marching or other 
activities, however, and he implies that the spur is not 
related to (either through causation or aggravation) any 
currently diagnosed left foot disorder.  

In sum, the Board finds that the evidence does not suggest 
that a chronic left foot disorder onset in service or is 
causally related to service.  The Board notes that the 
Veteran has reported that she has a left foot disorder as a 
result of service.  The Veteran, as a layperson, is not 
competent to comment on the presence or etiology of a medical 
disorder, however; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the competent evidence indicates that 
the Veteran's in-service forefoot pain resolved without any 
chronic residual, to include the currently diagnosed plantar 
fasciitis and tendon fasciitis, and the evidence does not 
indicate that the Veteran's currently diagnosed plantar 
fasciitis or Achilles tendinitis are otherwise related to 
service.  Thus, service connection is not warranted and the 
claim is denied.  


ORDER

Service connection for a left foot disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


